Citation Nr: 0112243	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-37 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ovarian 
cyst.  

2.  Entitlement to service connection for residuals of a neck 
injury.  

3.  Entitlement to service connection for irritable bowel 
syndrome.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for visual acuity loss 
(claimed as blurred vision).  

7.  Entitlement to service connection for a residual scar on 
the iliac crest.

8.  Entitlement to service connection for arthritis claimed 
as loss of motion of the neck.  

9.  Entitlement to a rating in excess of 30 percent for 
multiple sclerosis.  

10.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1976 to April 1977, from May 1980 to December 1980, from 
April 1987 to May 1987, and from July 1987 to October 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1993, the RO 
denied service connection for multiple sclerosis, a neck 
injury, an ovarian cyst, tinnitus/hearing loss, and irritable 
bowel syndrome.  The veteran was informed of the decision the 
same month.  In September 1993, she submitted a notice of 
disagreement for all the issues denied by the August 1993 
rating decision.  A statement of the case was mailed to the 
veteran in April 1994.  At the time of a June 1994 RO 
hearing, an inquiry was made as to whether the veteran 
desired the hearing transcript to be considered a substantive 
appeal and the veteran responded in the affirmative.  

In a July 1994 decision, a hearing officer determined that 
service connection was warranted for multiple sclerosis.  The 
multiple sclerosis was evaluated as 30 percent disabling, 
effective from January 3, 1992.  

In February 2000, the RO denied a rating in excess of 30 
percent for the service-connected multiple sclerosis and also 
denied entitlement to individual unemployability.  At the 
same time, the RO denied in pertinent part, service 
connection for visual acuity loss (claimed as blurred 
vision), for a scar on the iliac crest and for arthritis 
claimed as loss of motion of the neck.  The veteran was 
informed of the decision the same month.  In June 2000, the 
veteran submitted a notice of disagreement expressing 
disagreement with the denial of service connection for visual 
acuity loss, for a scar on the iliac crest and for arthritis.  

The Board notes the RO has adjudicated the claims of 
entitlement to service connection for residuals of a neck 
injury and for irritable bowel syndrome on the basis of 
attempts to reopen prior final denials as the issues were 
denied by an August 1993 rating decision.  The veteran was 
informed of the decision the same month.  In September 1993, 
she submitted a notice of disagreement that specifically 
included the neck injury and irritable bowel syndrome claims.  
In April 1994, the RO issued a statement of the case that 
included these issues.  As noted above, it was requested that 
the June 1994 RO hearing transcript act as a substantive 
appeal.  The Board finds the August 1993 rating decision did 
not become final with regard to these two issues.  They must 
be adjudicated on a de novo basis.  

The issues of entitlement to service connection for a left 
ovarian cyst, residuals of a neck injury, irritable bowel 
syndrome, tinnitus, visual acuity loss (claimed as blurred 
vision), residual scar on the iliac crest, and for arthritis 
claimed as loss of motion of the neck as well as the issue of 
entitlement to a rating in excess of 30 percent for multiple 
sclerosis are addressed in the remand portion of this 
decision.  


FINDING OF FACT

The preponderance of the evidence demonstrates the veteran 
does not have hearing loss for VA purposes.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's hearing acuity for pure tone thresholds, in 
decibels, was evaluated numerous times during active duty.  

At the time of the veteran's May 1976 enlistment examination 
for active duty, the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
15
10
10

In March 1977 pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
Not 
reported
`
15
LEFT
20
10
5
Not 
reported
5
 
In January 1980 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
Not 
reported
10
LEFT
15
10
5
Not 
reported
10

In March 1987 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
15
5
5
10
10

On a VA audiological evaluation in March 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
25
LEFT
20
20
20
35
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The summary provided with the audiologic test results was 
hearing within normal limits in the right ear with mild, high 
frequency sensorineural hearing loss in the left ear.  

An ear, nose and throat examination was conducted in March 
1992.  The impression was mild bilateral sensorineural 
hearing loss and probably early presbycusis.  

On a physical examination conducted for the Army Reserve at a 
VA medical center, in November 1993, pure tone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The transcript of a June 1994 RO hearing is of record.  The 
veteran testified that her hearing was normal until July 1989 
when she felt as if her ears were plugged up.  She indicated 
that her physician told her that it was probably multiple 
sclerosis that was attacking the acoustic nerve.  She 
indicated that hearing loss was greater in the left ear.  

A second RO hearing was conducted in June 1996.  The veteran 
testified that she had hearing loss in both ears, but greater 
in the left.  She opined that the hearing loss was due to her 
multiple sclerosis.  When questioned as to whether a doctor 
had informed her that her hearing loss was due to multiple 
sclerosis or any other etiology, the veteran replied in the 
negative.  She later reported that her neurologist opined 
that the hearing loss was due to the multiple sclerosis.  

In March 1997, a VA physician upon review of the claims files 
reported that he did not see any hearing loss in the 
veteran's case.  The physician noted that the 1993 
audiological examination was normal.  He indicated that 
unless he missed something, the denial of hearing loss was 
correct.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Where a veteran served for at least 
90 days during a period of war or after December 31, 1946, 
and certain chronic diseases, such as organic disease of the 
nervous system, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)."  Hickson at 253.  

For the purpose of service connection, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000). 

However, the Court, in Hensley v. Brown, 5 Vet. App. 155 
(1995), indicated that § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  As stated by the Court, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service; the requirements of § 1110 would be 
satisfied."  Id. at 160 (citing Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992)).

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).

In Allen v. Brown, the Court held that the term "disability," 
as used in 38 U.S.C.A. § 1110 (West 1991), refers to 
impairment of earning capacity and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected disability, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be compensated.

Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2000).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  The assistance to be provided by 
the Secretary shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b))


Analysis

The Board notes that VA has fulfilled its duties to assist 
and provide notice under the Veterans Claims Assistance Act 
by obtaining relevant, identified records, and also by 
affording the veteran a VA audiological examination.  The 
veteran's application for benefits appears to be complete; 
thus there is no duty to notify her of the information 
necessary to complete her claim.  The veteran has been 
furnished with a statement of the case and supplemental 
statements of the case that served to inform her of the 
evidence necessary to substantiate her claim.  

The RO has attempted to obtain all of the veteran's service 
medical record, and the National Personnel Records Center has 
certified that all available service medical records have 
been sent to the RO.  The veteran was provided notice 
regarding the lay or medical evidence need to substantiate 
the claim and also informed of the evidence obtained by the 
RO.  The veteran has not identified any outstanding evidence, 
capable of being obtained, which has not been associated with 
the claims file.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).  Under the law, no further 
assistance is required prior to adjudication of this claim.

There were no complaints of, diagnosis of or treatment for 
hearing loss reflected in the service medical records.  In 
addition, all in-service audiological testing demonstrated 
that the veteran did not have hearing loss for VA purposes 
during her periods of active duty for training.  The veteran 
consistently denied experiencing hearing loss on the Reports 
of Medical History she completed at various times.  

There is no current evidence of hearing loss for VA purposes.  
All of the service and post service examinations, including 
the most recent, show that none of the veteran's pure tone 
thresholds in the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 Hertz were 40 decibels or greater; she was never found 
to have auditory thresholds for at least three of the 
frequencies which were 26 decibels or greater; and the speech 
recognition scores using the Maryland CNC Test were less than 
94 percent.  In addition, the VA examiner who reviewed the 
claims files in March 1997 reported that he could not find 
any evidence of hearing loss.  As there is no competent 
evidence of current hearing loss for VA purposes and therefor 
no current disability, the claim of entitlement to service 
connection for hearing loss must be denied.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 .Vet. App. 223, 225 (1992).  

The veteran has testified that her neurologist opined that 
her hearing loss was caused by her service-connected multiple 
sclerosis.  However, there is no evidence that the 
neurologist conducted an audiology examination to determine 
whether she had hearing loss as defined by VA.  Without 
evidence of a current disability, service connection is not 
warranted.  

There is no competent evidence of record demonstrating that 
the veteran had hearing loss for VA purposes within one year 
of discharge which would allow for a grant of service 
connection for hearing loss on a presumptive basis under 38 
C.F.R. §§ 3.307, 3.309 (2000).

The veteran has asserted that she has hearing loss as a 
result of active duty or due to her service-connected 
multiple sclerosis.  While the Board notes the veteran has 
training as a nurse, she has not alleged, nor has the 
evidence of record demonstrated, that she has specialized 
knowledge in the field of audiology which would make her 
competent to provide an opinion as to the existence and 
etiology of her claimed hearing loss.  The Board finds, 
therefore, that the veteran is a lay person and is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Since the preponderance of the evidence is against the claim 
of entitlement to service connection for bilateral hearing 
loss, the doctrine of reasonable doubt has no application.  

ORDER

Entitlement to service connection for hearing loss is denied.  


REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to the claimant is required 
unless there is no reasonable possibility that assistance 
will aid in the substantiating the claim.  VA also has an 
obligation to obtain an examination when there is competent 
evidence of a current disability, evidence that the 
disability may be related to service and the record does not 
contain sufficient medical evidence to decide the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. §  5103A).

As noted above, in June 2000, the veteran submitted a notice 
of disagreement with the February 2000 denial of service 
connection for visual acuity loss, for a scar on the iliac 
crest and for arthritis.  She has not been provided a 
statement of the case on these issues.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
Statement of the Case (SOC), and the RO's failure to issue an 
SOC is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1998).

The veteran has claimed entitlement to service connection for 
a left ovarian cyst, for residuals of a neck injury, for 
irritable bowel syndrome, and for tinnitus.  At the time of 
the most recent VA examination which was conducted in March 
1999, pertinent diagnoses included cervical spondylosis and 
degenerative joint disease of the cervical spine, a left 
ovarian cyst, and irritable bowel syndrome.  The veteran has 
testified as to the presence of tinnitus.  The veteran has 
opined that all of the above disorders were due to active 
duty.  An opinion as to the etiology of hearing loss and 
tinnitus was requested in March 1997.  The VA examiner who 
conducted the examination did not provide an opinion as to 
the etiology of the tinnitus.  VA has not obtained competent 
medical opinions as to the etiology of the claimed disorders 
as required by the VCAA.  The Board finds the RO must obtain 
opinions as to the etiology of the veteran's claimed 
disorders.  

The veteran has claimed entitlement to a rating in excess of 
30 percent for her service-connected multiple sclerosis.  The 
Board notes the last time the disability was evaluated for 
compensation and pension purposes was in March 1999.  The 
examination was conducted by an internist.  It is not 
apparent if the examiner had access to the veteran's claims 
files in conjunction with his examination.  The Court has 
held that examinations for compensation and pension purposes 
conducted without contemporaneous review of the veteran's 
claims file are deficient for rating purposes.  Procelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran's 
representative has noted that the veteran has complained of 
vision problems, urinary incontinence and ataxia, which were 
not addressed in the March 1999 examination.  The 
representative further pointed out that the examiner did not 
take into account periods of exacerbation of the multiple 
sclerosis.  In Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) and Ardison v. Brown, 6 Vet. App. 405 (1994), the 
Court indicated that, whenever possible, examinations of 
disabilities subject to periodic exacerbation and improvement 
should be scheduled when the conditions are most disabling.  
The representative requested an examination by a neurologist 
for the service-connected multiple sclerosis.  The Board 
finds an examination is required in order to accurately rate 
the service-connected multiple sclerosis.  

A February 26, 1997 letter from the Social Security 
Administration reveals a fully favorable decision had been 
made in the veteran's case.  The records upon which this 
decision was based have not been associated with the claims 
files.  The Court has indicated that medical records upon 
which an award of Social Security Disability benefits has 
been predicated are relevant to VA claims for service 
connection and an increased rating.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  The Board finds the RO must attempt 
to obtain the records upon which the award the Social 
Security benefit was based.  

The issue of entitlement to a total rating for compensation 
is inextricably intertwined with the claims for service 
connection.  The Social Security records could also be 
relevant to the claim for a total rating.  EF v. Derwinski, 1 
Vet. App. 324 (1991).  In addition, the Board notes that in 
statements dated in April 2000, a private physician expressed 
the opinion that the veteran's multiple sclerosis rendered 
her unemployable, however, the physician did not provide any 
reasons for that opinion.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for a left ovarian 
cyst, residuals of a neck injury, 
irritable bowel syndrome, tinnitus, or 
multiple sclerosis.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should request that L. Scott 
Stoney, M.D., provide reasons for his 
conclusion that the veteran's multiple 
sclerosis renders her unemployable.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

5.  The RO should schedule the veteran 
for appropriate examinations to determine 
the etiology of any left ovarian cyst, 
residuals of a neck injury, irritable 
bowel syndrome, and/or tinnitus found on 
examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner(s) and such should be noted in 
the examination report(s).  All necessary 
tests and studies should be performed.  
The examiner(s) should be requested to 
clearly indicate whether diagnoses of a 
left ovarian cyst, residuals of a neck 
injury, irritable bowel syndrome, and/or 
tinnitus are warranted and, if so, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any such current disorder was 
incurred in or aggravated by active duty 
or by the service-connected multiple 
sclerosis.  Complete rationale for all 
the requested opinions must be given.  

3.  The RO should schedule the veteran 
for examination by a neurologist to 
determine the nature and extent of the 
service-connected multiple sclerosis.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner and such should 
be noted in the examination report.  

All necessary tests and studies should be 
performed.  The examiner should be 
requested to clearly indicate whether a 
diagnosis of multiple sclerosis is 
warranted and, if so, the examiner should 
specifically indicate what motor, sensory 
and/or mental function impairment is 
associated with the disability.  The 
examiner should especially consider 
psychotic manifestations, complete or 
partial loss of use of one or more 
extremities, speech disturbances, 
impairment of vision, disturbances of 
gait, tremors, and visceral 
manifestations.  

If there is partial loss of one or more 
extremities from neurological lesions, 
the examiner should provide an opinion as 
to whether the symptomatology is 
comparable to mild, moderate, severe, or 
complete paralysis of the peripheral 
nerves.  The examiner should express an 
opinion as to the impact of the veteran's 
multiple sclerosis on her ability to 
maintain gainful employment.  The 
rationale for the opinion must be given.

4.  The RO should provide the veteran and 
her representative with a statement of 
the case on the issues of entitlement to 
service connection for visual acuity 
loss, for a scar on the iliac crest and 
for arthritis.  Notification should be 
included advising the veteran of the need 
to file a substantive appeal within the 
requisite period of time if she wishes 
appellate review of this issue.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then re-adjudicate the issues 
of entitlement to service connection for 
a left ovarian cyst, residuals of a neck 
injury, irritable bowel syndrome, and 
tinnitus as well as the issue of 
entitlement to a rating in excess of 30 
percent for multiple sclerosis.  
Additionally, the RO should adjudicate 
the issues of entitlement to service 
connection for visual acuity loss, for a 
scar on the iliac crest and for 
arthritis, providing the veteran has 
filed a timely substantive appeal for 
each of the issues.  

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should reflect consideration of the VCAA.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO; however, the veteran is 
advised that the examinations requested in this remand are 
deemed necessary to evaluate her claims and that her failure, 
without good cause, to report for scheduled examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2000). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



